

116 HR 8425 IH: To designate the facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, as the “Captain Robert C. Harmon and Private John R. Peirson Post Office Building”.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8425IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Kind (for himself, Mr. Sensenbrenner, Ms. Moore, Mr. Pocan, Mr. Grothman, Mr. Gallagher, Mr. Steil, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.1.Captain Robert C. Harmon and Private John R. Peirson Post Office Building(a)DesignationThe facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, shall be known and designated as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.